USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No. 94-1090                                                UNITED STATES,                                      Appellee,                                          v.                                   RANDY LAPLANTE,                                Defendant, Appellant.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. A. David Mazzone, U.S. District Judge]                                             ___________________                                        Before                               Selya, Cyr, and Boudin,                                   Circuit Judges.                                   ______________                                 ___________________               Martin D. Boudreau on brief for appellant               __________________               Donald  K.  Stern,  United  States  Attorney,  and  Mark  W.               _________________                                   ________          Pearlstein,  Assistant  United  States  Attorney,  on  brief  for          __________          appellee.                                  __________________                                    July 15, 1994                                  __________________                      Per  Curiam.      Defendant  appeals  the  sentence                      ___________            imposed upon him following revocation of a term of supervised            release.       Defendant  was  initially  sentenced   to  six            months  imprisonment  and  thirty-six  months  on  supervised            release following his  guilty plea  to one count  of using  a            false social  security number, in  violation of  42 U.S.C.               408(a)(7)(B).                       Defendant  conceded that shortly  after his release            from  prison,  he  violated  two special  conditions  of  his            supervised release.  The  district court granted the petition            for  revocation and resentenced defendant to a term of eleven            months  imprisonment,  followed   by  twenty-four  months  on            supervised release.                       Defendant's  only argument  on appeal  is that  the            supervised  release  revocation   provision  ("SRR")  of  the            Sentencing  Reform Act of 1984,  18 U.S.C.   3583(e)(3), does            not  authorize  the  district  court  to  impose  a  term  of            supervised release in  conjunction with an  additional prison            term.    This court  recently  considered,  and rejected,  an            identical  contention in United States v. O'Neil, 11 F.3d 292                                     _____________    ______            (1st Cir. 1993).  We held in O'Neil,                                           ______                 [T]he SRR provision . . . permits a district court,                 upon revocation of a term of supervised release, to                 impose  a  prison sentence  combining incarceration                 with a further term  of supervised release, so long                 as (1)  the incarcerative portion  of the  sentence                 does not exceed the time limit specified in the SRR                 provision  itself, and  (2) the combined  length of                 the new prison  sentence cum supervision term  does                                          ___                                         -2-                 not  exceed the  duration of  the original  term of                 supervised release.            O'Neil, 11 F.3d at 302.            ______                      As defendant acknowledges, the sentence  imposed by            the district court here  comports with O'Neil.  The  combined                                                   ______            limit of the three  years matches the length of  the original            term  of supervision,  and the  included eleven  month prison            term  is well below the time limit of two years incarceration            for the underlying Class D felony.                      Defendant urges, however, that the  Supreme Court's            opinion  in United  States  v. Granderson,  114  S. Ct.  1259                        ______________     __________            (1994), "has substantially undermined the reasoning and basis            of O'Neil."  We disagree.  Granderson  involved the statutory               ______                  __________            interpretation  of  a  different  section  of  the Sentencing            Reform Act, the probation revocation section.   See 18 U.S.C.                                                            ___              3565.  The interpretive issue in Granderson was the meaning                                               __________            of the  benchmark term  "original sentence,"  as used  in the            provision  requiring imposition  of a  sentence of  "not less            than one-third of the  original sentence," when a probationer            is  found  in  possession of  illegal  drugs.    18 U.S.C.               3565(a).   Granderson did not  address the O'Neil question --                       __________                      ______            the power of a sentencing court to  impose combined sentences            -- but focused  on the  correct measure  of the  length of  a            sentence to be imposed.       Granderson   and   O'Neil  thus                                   _      __________         ______            involved  different  substantive  and   interpretive  issues,            discrete  texts,  statutory structures,  and histories.   See                                                                      ___                                         -3-            Granderson,  114  S.  Ct.  at 1266  (stating  that  different            __________            functions  of supervised release  and probation weigh heavily            against an in  pari materia reading of  the separately worded                       ________________            revocation provisions); O'Neil,  11 F.3d at  298-300 (tracing                                    ______            differences in the design of the current sentencing regime to            historical differences  between probation  and parole).   The            differences which defendant observes  in the two opinions are            a function of the  lack of common issues, not  of differences            in analytic method or statutory construction.                      As  the  dispositive  issue  on  appeal  has   been            recently  and  authoritatively decided  by  a  panel of  this            court, and  no other  substantial question is  presented, the            decision below is summarily affirmed.  See Loc. R. 27.1.                                        ________   ___                                         -4-